Citation Nr: 1113084	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-31 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of both knees.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic nose bleed disorder.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for seizures.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that rating decision the RO declined to reopen claims for service connection for arthritis of both knees, hypertension, a chronic nose bleed disorder, seizures, and for an acquired psychiatric disorder to include depression.

The RO adjudicated the petition to reopen regarding the underlying psychiatric disorder claim as a claim for severe depression.  However, a claim for a specific psychiatric disability, such as depression, encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities; an appellant generally is not competent to diagnose his mental condition, he is only competent to identify and explain the symptoms that he observes and experiences).  Thus the proper underlying claim on appeal is for service connection for an acquired psychiatric disorder, to include depression.  Id.

The Veteran testified before the undersigned during a January 2011 video-conference hearing.
  
In the decision below, the Board reopens the claims for service connection for arthritis of both knees, hypertension, a chronic nose bleed disorder, seizures, and for an acquired psychiatric disorder to include depression.  Then, the issues of entitlement to service connection for arthritis of both knees, hypertension, a chronic nose bleed disorder, seizures, and for an acquired psychiatric disorder to include depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied the Veteran's claim for service connection for arthritis of both knees; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.
  
2.  The evidence received since the August 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for arthritis of both knees.  

3.  In an August 2003 rating decision, the RO denied the Veteran's claim for service connection for hypertension; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.
  
4.  The evidence received since the August 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.  

5.  In an August 2003 rating decision, the RO denied the Veteran's claim for service connection for a chronic nose bleed disorder; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.
  
6.  The evidence received since the August 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a chronic nose bleed disorder.  

7.  In an August 2003 rating decision, the RO denied the Veteran's claim for service connection for seizures; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.
  
8.  The evidence received since the August 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for seizures.  

9.  In an August 2003 rating decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder to include depression; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.
  
10.  The evidence received since the August 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder to include depression.  


CONCLUSIONS OF LAW

1.  The RO's August 2003 rating decision that denied service connection for arthritis of both knees is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the August 2003 rating decision is new and material; and the requirements to reopen the Veteran's claim for service connection for arthritis of both knees have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The RO's August 2003 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  The evidence received since the August 2003 rating decision is new and material; and the requirements to reopen the Veteran's claim for service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

5.  The RO's August 2003 rating decision that denied service connection for a chronic nose bleed disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

6.  The evidence received since the August 2003 rating decision is new and material; and the requirements to reopen the Veteran's claim for service connection for a chronic nose bleed disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

7.  The RO's August 2003 rating decision that denied service connection for seizures is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

8.  The evidence received since the August 2003 rating decision is new and material; and the requirements to reopen the Veteran's claim for service connection for seizures have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

9.  The RO's August 2003 rating decision that denied service connection for an acquired psychiatric disorder to include depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

10.  The evidence received since the August 2003 rating decision is new and material; and the requirements to reopen the Veteran's claim for service connection for an acquired psychiatric disorder to include depression have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims for service connection for arthritis of both knees, hypertension, a chronic nose bleed disorder, seizures, and for an acquired psychiatric disorder to include depression, and remands those reopened claims to the AOJ for further development.  As such, no further discussion of VA's duty to notify or assist is necessary regarding those claims.

Underlying the appealed petitions to reopen the claims for service connection for arthritis of both knees, hypertension, a chronic nose bleed disorder, seizures, and for an acquired psychiatric disorder to include depression, the Veteran is seeking entitlement to service connection for these disorders.  Prior to the current appeals, in August 2003, the RO denied the Veteran's claim of service connection for arthritis of both knees, hypertension, a chronic nose bleed disorder, seizures, and for an acquired psychiatric disorder to include depression.  

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision; and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c).  If not perfected within the allowed time period, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).

The appellant failed to perfect a timely appeal from the August 2003 rating decision; therefore, that decision became final as to the claimed arthritis of both knees, hypertension, chronic nose bleed disorder, seizures, and acquired psychiatric disorder to include depression.  38 U.S.C.A. § 7105(b) and (c).  Thus, there are prior final decisions on these matters.  Thus before reaching the underlying claims of entitlement to service connection on the merits, the Board must first determine that new and material evidence has been presented in order to establish its jurisdiction to review the merits of these five previously denied claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final denial of the August 2003 rating decision included service treatment records, private and VA treatment records, the reports of VA hypertension and psychiatric examinations in June and July 1997, respectively, and a statement from the Veteran. 

At the time of the August 2003 rating decision, the RO determined the following.  First, the RO determined that the arthritis of both knees neither began in nor was caused by service, and arthritis was not manifested to a compensable degree within one year after discharge.  See 38 C.F.R. § 3.303, 3.307, 3.309.  

Second, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for hypertension, following an earlier rating decision denying that claim for service connection on the grounds that the condition was not shown in service or to have manifested to a compensable degree within one year after discharge.  Id.

Third, the RO determined that chronic nose bleeds was not actually a disabling condition; and that there was no evidence of an underlying  condition causing the nose bleed condition or evidence of a current chronic nose bleed condition.  

Fourth, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for seizures, and there was no evidence to link a current seizure condition to service so as to reopen the claim.

Finally, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for acquired psychiatric disorder to include depression, because such evidence had not been submitted showing a link between a current condition and service.

With respect to each of these claims, to reopen there must be evidence submitted since the August 2003 rating decision, which was not previously submitted (nor is cumulative or redundant of previous evidence); and such evidence by itself or when considered with previous evidence of record, must relate to an unestablished fact as discussed above, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.    

The evidence received since the August 2003 rating decision includes reports of VA examinations in March and May 2010, VA and private treatment records including a May 2010 letter containing a statement from a VA doctor, as well as statements from the Veteran.  Additionally, the Veteran testified before the undersigned at a January 2011 video-conference hearing and the transcript of that hearing is on file.  

The reports of the March and May 2010 VA examinations contain findings, diagnoses, and some nexus-related opinions addressing the claimed arthritis of both knees, hypertension, chronic nose bleed disorder, seizures, and acquired psychiatric disorder to include depression.

The May 2010 statement from a VA doctor at the Tuscaloosa VA Medical Center Primary Care Clinic shows that he verified he had examined the Veteran and reviewed the Veteran's service treatment records and current treatment reports.  On that basis, the VA doctor stated that it was his medical opinion that the  Veteran's current diagnoses of hypertension, seizure disorder, and chronic nose bleeds were incurred during the Veteran's service, were treated during service, and there was a continuity of symptoms from service to the present.

The Veteran testified at the January 2011 video-conference hearing with respect to each of the claimed disabilities to the effect that he had a current chronic condition that was due to service.

With respect to each of the claimed disorders subject to this appeal, at least some of the evidence received since the August 2003 rating decision and pertaining to each of the claimed chronic conditions was not available at the time of that rating decision and is not redundant or cumulative of the evidence available then.  In particular, the VA doctor provided competent evidence supportive of the Veteran's hypertension, seizure, and chronic nose bleed claims with respect to the question of whether there was an etiological nexus between claimed disorders and service.  

Regarding each of his claimed disorders, the Veteran has testified as to a continuity of symptoms after service, though to different extents with respect to each disorder. 

The reports of the two VA examinations in March and September 2010 show material evidence of diagnoses referable to the claimed disorders on appeal, though these reports are generally not altogether supportive of the Veteran's claims with respect to the unestablished facts regarding the question of nexus.  

Since the August 2003 rating decision, the Veteran has continued to complain of current symptomatology associated with the claimed arthritis of both knees, hypertension, chronic nose bleed disorder, seizures, and acquired psychiatric disorder.  The Veteran is certainly competent to attest to symptoms he is capable of perceiving.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or he has personal knowledge).  

Those reports by the Veteran are presumed credible for the purposes of reopening these claims as they are not shown to be inherently false or untrue, or beyond the competence of the Veteran to make them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case, given the Veteran's reports of continuity of symptoms, the medical evidence of the present conditions with respect to each claimed disorder, as contained in the 2010 VA examinations and the supportive statement as to nexus provided by the VA doctor in May 2010. 

In sum, at least some of the additional evidence received since August 2003 relates to unestablished facts necessary to substantiate each of the Veteran's claims; that is, it relates to the question of whether there is a present disability that is etiologically related to service.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denials of the claims in August 2003, and raises a reasonable possibility of substantiating each of the claims on appeal.  Id.  As such, the claims on appeal for service connection for arthritis of both knees, hypertension, chronic nose bleed disorder, seizures, and acquired psychiatric disorder to include depression, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


ORDER

New and material evidence has been received to reopen service connection for arthritis of both knees; the claim is reopened.  To this extent, the appeal is granted.

New and material evidence has been received to reopen service connection for hypertension; the claim is reopened.  To this extent, the appeal is granted.

New and material evidence has been received to reopen service connection for a chronic nose bleed disorder; the claim is reopened.  To this extent, the appeal is granted.  

New and material evidence has been received to reopen service connection for seizures; the claim is reopened.  To this extent, the appeal is granted.

New and material evidence has been received to reopen service connection for acquired psychiatric disorder to include depression; the claim is reopened.  To this extent, the appeal is granted.

REMAND

In light of the Board's decision reopening the claims for service connection for arthritis of both knees, hypertension, chronic nose bleed disorder, seizures, and an acquired psychiatric disorder to include depression, a remand is necessary to accord the RO an opportunity to adjudicate the issues on a de novo basis.  A remand is also necessary for purposes of further development with respect to the underlying claims of service connection for arthritis of both knees, hypertension, chronic nose bleed disorder, seizures, and an acquired psychiatric disorder to include depression, for the reasons outlined below.  

There is evidence of current conditions referable to the claimed arthritis of both knees, hypertension, chronic nose bleed disorder, seizures, and acquired psychiatric disorder to include depression.   

The March 2010 VA examination report shows that there is currently high blood pressure symptomatology as reflected in the readings recorded at the examination, and there is a diagnosis of essential hypertension.  The March 2010 VA examination report also shows that the examiner linked the Veteran's essential hypertension as a cause of his symptoms of dizziness-that may or may not be referable to the Veteran's claim regarding seizures-and as a cause of his nose bleeds.  However, the examiner did not provide an opinion as to the nexus for the hypertension except in designating the condition to be essential hypertension.   

The March 2010 VA examination report contains a diagnosis of right epistaxis, anterior.  This is the diagnosis addressing the claimed chronic nose bleed disorder.  Epistaxis can be defined as a hemorrhage, or escape of blood, from the vessels of the nose, also known as nosebleed.  Id. at 643.  That diagnosis indicates a present condition though it is not clear whether that constitutes a separate chronic condition.  The March 2010 VA examination report also contains a diagnosis of seizure disorder, but does not contain a diagnosis regarding the knees.  The September 2010 VA examination contains a diagnosis of dysthymia, chronic, mild.  

Given that the VA doctor who provided a statement in May 2010 regarding the Veteran's hypertension, seizure disorder, and chronic nose bleeds, indicated he had examined the Veteran on May 12, 2010, any associated treatment/examination records should be obtained. 

Thereafter, an examination is necessary to obtain a medical opinion as to diagnosis and nexus.  There is evidence of current conditions/disorders referable to the claimed arthritis of both knees, hypertension, chronic nose bleed disorder, seizures, and acquired psychiatric disorder to include depression, and evidence that these may be associated with incidents of service.  That evidence includes competent statements of the Veteran regarding a continuity of symptoms he is capable of perceiving.  Based on the foregoing, and since the information and evidence of record does not contain sufficient competent medical evidence to decide the claims, a medical examination with pertinent opinion is necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

2.  The Veteran should be scheduled for appropriate VA examinations to determine the nature, extent, onset and etiology of any (1) right or left knee disability, (2) hypertension, (3) chronic nose bleed disorder, (4) seizures, and (5) psychiatric disorder, to include depression, found to be present.  All indicated studies should be performed, and all findings should be reported in detail in each examination report.  The claims files should be made available to and reviewed by the respective examiners.

For any (1) right or left knee disability, (2) hypertension, (3) chronic nose bleed disorder, (4) seizures, and/or (5) psychiatric disorder, to include depression, found to be present, the examiner must opine as to whether it is at least as likely as not that the diagnosed condition: 
(1) is related to or had its onset during service; 
(2) in the case of arthritis or seizures, became manifest to a degree of 10 percent within one year from date of termination of service; or 
(3) is proximately due to or the result of a service-connected disease or injury.

If the examiner determines that a seizure disorder is likely to be proximately due to or the result of any brain hemorrhage, brain thrombosis, or other organic disease of the nervous system, then the examiner should opine as to the likelihood that such related brain hemorrhage, brain thrombosis, or other organic disease of the nervous system became manifest within one year from date of termination of service.

In offering these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of a continuity of symptoms since service pertaining to (1) right or left knee disability, (2) hypertension, (3) chronic nose bleed disorder, (4) seizures, and (5) psychiatric disorder, to include depression.  The rationale for all opinions expressed should be provided.

3.  Then the RO should readjudicate the appeal.  If any benefit sought on appeal are not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


